DETAILED ACTION
The Amendment filed on December 21st, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Kirk A. Sigmon on March 09th, 2022. During the telephone conference, Mr. Sigmon has agreed and authorized the Examiner to amend claims 1, 10 & 13-15 and to cancel claim 9.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claim 1, 10 & 13-15 and canceling claim 9 as following:
Claim 1: (Currently Amended) A method comprising:
determining, by a computing device, a history of user events that indicates actions taken by a user during use, by the user, of one or more applications, wherein determining the history of user events comprises:
determining a first set of user events associated with a first application of the one or more applications; and
determining, based on determining that the first set of user events satisfies a threshold, a second set of user events associated with a second application of the one or more applications, wherein the history of user events is based on the first set and the second set;
generating, for the user and based on the history of user events:
a plurality of authentication questions relating to one or both of:
a time associated with one or more of the actions taken by the user during use of the one or more applications, or
a location of a user device during one or more of the actions taken by the user during use of the one or more applications, and
a plurality of authentication answers associated with the plurality of authentication questions;
selecting, from the plurality of authentication questions and in response to a request for access to a service, a first authentication question;
receiving a response to the first authentication question; and
providing, to the user and based on comparing the response to the plurality of authentication answers to determine whether the response correctly corresponds to the actions taken by the user during use of the one or more applications, access to the service.

Claim 9 (Canceled)

Claim 10 (Currently Amended) A method comprising:
receiving, by a computing device and from a plurality of second computing devices, one or more indications of actions taken by a user during use, by the user, of one or more applications associated with a service;
determining, by the computing device and based on the one or more indications, a history of user events, wherein determining the history of user events comprises:
determining a first set of user events associated with a first application of the one or more applications; and
determining, based on determining that the first set of user events satisfies a threshold, a second set of user events associated with a second application of the one or more applications, wherein the history of user events is based on the first set and the second set;	
generating, based on the history of user events, a plurality of authentication questions relating to one or both of:
a time associated with one or more of the actions taken by the user during use of the one or more applications, or
a location of a user device during one or more of the actions taken by the user during use of the one or more applications;
causing presentation, in response to receiving a request for access to the service, of a first authentication question of the plurality of authentication questions;
receiving a candidate answer to the first authentication question; and


Claim 13: (Currently Amended) The method of claim 10, further comprising:
generating, based on the history of user events, a plurality of authentication answers, wherein providing access to the service is based on comparing the candidate answer to one or more of the plurality of authentication answers.

Claim 14: (Currently Amended) The method of claim 10, wherein generating the plurality of authentication questions comprises, for each authentication question of the plurality of authentication questions:
determining, based on the history of user events, an event action associated with a first application of the one or more applications; and
determining, based on the event action, an event object.

Claim 15: (Currently Amended) A method comprising:
determining, by a computing device, a history of user events that indicates actions taken by a user during use, by the user, of a plurality of applications, wherein determining the history of user events comprises:
determining a first set of user events associated with a first application of the plurality of applications; and
determining, based on determining that the first set of user events satisfies a threshold, a second set of user events associated with a second application of the plurality of applications, wherein the history of user events is based on the first set and the second set;	
determining, by the computing device, based on the history of user events, and for the user, a plurality of authentication questions, wherein each authentication question of the plurality of authentication questions corresponds to: 
one or both of:
a time associated with an action taken by the user during use of an application of the plurality of applications, or
a location of a user device during the action taken by the user during use of the one or more applications, and 
a result of the action;
generating, based on the plurality of authentication questions, a plurality of authentication answers;
receiving a candidate authentication answer associated with a first authentication question of the plurality of authentication questions; and
providing, to the user and based on comparing the candidate authentication answer to the plurality of authentication answers to determine whether the response correctly indicates at least one action taken by the user during use of the application, access to a service.

Examiner’s Statement of reason for Allowance
Claim 9 was canceled. Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed methods for behavior-based authentication. The closest prior arts, as previously recited, Kurian (U.S. Pub. Number 2019/0058992) and Weber (U.S. Pub. Number 2017/0317993) are also generally direct to various aspects for multifactor network authentication and user authentication based on tracked activity. However, none of Kurian and Weber teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 10 and 15. For example, none of the cited prior arts teaches or suggests the elements of “determining, by a computing device, a history of user events that indicates actions taken by a user during use, by the user, of one or more applications, wherein determining the history of user events comprises: determining a first set of user events associated with a first application of the one or more applications; and determining, based on determining that the first set of user events satisfies a threshold, a second set of user events associated with a second application of the one or more applications, wherein the history of user events is based on the first set and the second set; generating, for the user and based on the history of user events: a plurality of authentication questions relating to one or both of: a time associated with one or more of the actions taken by the user during use of the one or more applications, or a location of a user device during one or more of the actions taken by the user during use of the one or more applications, and a plurality of authentication answers associated with the plurality of authentication questions; selecting, from the plurality of authentication questions and in response to a request for access to a service, a first authentication question; receiving a response to the first authentication question; and providing, to the user and based on comparing the response to the plurality of authentication answers to determine whether the response correctly corresponds to the actions taken by the user during use of the one or more applications, access to the service.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-8, 11-14 & 16-20 are allowed because of their dependence from independent claims 1, 10 & 15.

           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 






/KHOI V LE/
Primary Examiner, Art Unit 2436